Citation Nr: 0004602	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-46 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to February 
1946.  

In a January 1998 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to service 
connection for bilateral hearing loss to the Department of 
Veterans Affairs (VA) St. Louis, Missouri Regional Office 
(RO) for additional development of the record.  The claim has 
now been returned to the Board for appellate review. 



REMAND

In January 1998, the Board remanded the claim of entitlement 
to service connection for bilateral hearing loss to the RO 
and requested, in pertinent part, that VA treatment records 
from the John Cochran VA Medical Center for the period of 
1960 to 1984 be associated from the claims folder.  This 
request was made in light of the veteran's April 1996 
statement to the RO that a VA ear, nose and throat specialist 
had told him that his hearing loss could definitely be traced 
to service.  A review of the claims folder reflects that the 
RO requested that information from the John Cochran VA 
Medical Center and received a reply stating that there was no 
information for that time period.  

In a March 1999 statement to the RO, the veteran reported 
that he could not remember the exact dates of his treatment 
by an ear, nose and throat specialist at John Cochran VA 
Medical Center, but his first visit was sometime in 1986 or 
1987.  The veteran also reported receiving a prescription for 
hearing aids, which he purchased from a private company in 
1987.  Thus, the veteran has again put VA on notice of the 
likely existence of competent medical evidence that would, if 
true, be relevant to and necessary for a full and fair 
adjudication of the claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") reaffirmed in Robinette 
that 38 U.S.C.A. § 5103(a) (West 1991) imposes an obligation 
on VA prior to the time when the duty to assist attaches 
under section 5107(a) (upon the submission of a well grounded 
claim).  Robinette, 8 Vet. App. at 77.  The Court found that 
this duty existed independently from the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The Board recognizes that this case was previously remanded 
and regrets further delay.  However, the veteran has 
attempted to narrow down the time period of his treatment and 
has reported obtaining a hearing aid prescription from VA 
which he took to a private company in 1987.  The RO has not 
requested VA records for that time period.  Given that these 
potential medical records, if they exist, would have been 
clearly generated by VA, VA has constructive, if not actual, 
knowledge of those items.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Thus, upon receipt of the statement from 
the veteran, VA has an obligation under section 5103(a) to 
assist the veteran by attempting to obtain the potential 
records in its possession.  Robinette, 8 Vet. App. at 77.

In light of these circumstances, the case is once again 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
both private and VA, from whom he has 
received treatment for hearing loss since 
April 1999.  When the requested 
information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  The RO should request all records of 
treatment received by the veteran for 
hearing loss from the John Cochran VA 
Medical Center for the time period of 
1984 through 1992.  

3.  If, and only if, the veteran's claim 
is determined to be well grounded, the RO 
should schedule the veteran for a VA 
examination by an appropriate specialist 
to determine the nature and etiology of 
his bilateral hearing loss.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should identify the 
limitation of activity imposed by the 
disabling condition, viewed in relation 
to the medical history, considered from 
the point of view of the veteran working 
or seeking work, with a full description 
of the effects of disability upon his 
ordinary activity.  An opinion should be 
provided regarding the likelihood that 
the veteran's current hearing loss had 
its onset in or is otherwise related to 
his period of military service.  Any 
opinion expressed should be accompanied 
by a written rationale.

The claims folder and a copy of this 
remand must be made available to the 
examiner prior to the examination for 
review of the medical history.  The 
examination report should reflect whether 
such a review of the claims folder was 
made.  

4.  Thereafter, the RO should undertake 
any other indicated development and then 
readjudicate the veteran's claim of 
entitlement to service connection for 
bilateral hearing loss.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.

The Board notes that the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



